DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 05 November 2019.  With reference to Section 112 (f), it will be assumed that presence of the phrase “means for” in any of the claims invokes Section 112 (f)/old 112 6th paragraph unless explicitly specified otherwise in this office action.  Further, it will be assumed that absence of the phrase “means for” in any of the claims does not invoke Section 112 (f)/old 112 6th paragraph unless explicitly specified otherwise in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 23 February 2021 is acknowledged.  Claims 17 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 February 2021.  Claims 1 – 16 will be examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dilley (US Patent US 3791331 A) in view of Narita (PG Pub US 20140294621 A1).
In Re Claim 1, Dilley discloses a method of manufacturing (the disclosed boat anticipates a method of assembly of its various disclosed parts like the transom and the motor, the method of assembly is necessary to any method of manufacture of the boat; for example the motor 10 is designed/manufactured such that “the motor housing is open to expose the internal electrical motor structure to the environmental water” – see Column 1, Lines 54 – 56) an electrically-operable unmanned marine vehicle (the boat is a marine vehicle; it is electrically operable because it is propelled by an electric motor; unmanned boats are well known in the art), comprising: providing a hull (11) of the marine vehicle (12); manufacturing a water-cooled submersible electric thruster (10 – see the Figure 2 embodiment), including: providing a stator assembly (70, 71, 72, 73) having electrical windings (72, 73); applying a protective barrier directly to the electrical windings such that the barrier covers the electrical windings (Column 6, Line 46 
connecting a propeller (30) to the rotor assembly such that the propeller is configured to co-rotate with the rotor assembly (Column 4, Lines 5 – 6), wherein the propeller has at least one propeller blade (depicted in Figure 1) configured to generate thrust during operation of the water- cooled submersible electric thruster in water (inherent to an outboard motor of a boat); 
assembling the stator assembly and the rotor assembly together, such that (ii) the water-cooled submersible electric thruster provides a flow passage (109, 110, 111, 112) that is configured to allow an internal cavity (inside space of casing 52) to be flooded with water when the thruster is submerged (as depicted in Figure 1 and Figure 2), 
the casing (52) reads on an annular nozzle such that the rotor and stator assemblies are disposed radially inwardly of the annular nozzle, wherein the annular nozzle has an inlet opening (88) and outlet opening (42) configured to allow the water to flow therethrough;
the electromagnetic force provided by the electrical windings is clearly sufficient to rotate the propeller and propel the marine vehicle in the water because that is the intended function of the outboard motor;
the water-cooled submersible electrical thruster is mounted to the hull of the marine vehicle such that the thrust generated by the thruster translates to movement of the marine vehicle in the water (the outboard motor is a propulsion device for the boat, therefore it is necessarily mounted as claimed).
However, Dilley does not disclose a rotor assembly having a plurality of magnets, the rotor assembly forming an internal cavity with the plurality of magnets, and that the electrical windings are arranged radially inwardly of the plurality of magnets.
Nevertheless, with reference to Figure 2, Narita discloses a method of manufacturing (see paragraph [0001] - the disclosed motor anticipates a method of assembly of its various disclosed parts such as the stator 13b, rotor 13a and nozzle 11; the method of assembly is necessary to any method of manufacture of motor) a water-proof submersible electric thruster (propeller 30, water-proof stator 13b, rotor 13a and nozzle 31), including: providing a stator assembly (13b) having electrical windings (22); applying a protective barrier (31) directly to the electrical windings such that the barrier covers the electrical windings (Abstract: “insulating material filling the stator housing portion to cover the stator”); providing a rotor assembly (13a) having a plurality of magnets (28 – it is well known that plurality of magnets are uniformly distributed around the inner circumference of the yoke 27), the rotor assembly forming an internal cavity (internal volume of cylindrical portion 29b) with the plurality of magnets being arranged radially outwardly of at least a portion of the internal cavity (internal cylindrical wall of yoke 29b); connecting a propeller (30) to the rotor assembly such that the propeller is configured to co-rotate with the rotor assembly, wherein the propeller has at least one propeller blade (as depicted) configured to generate thrust during operation of the submersible electric thruster (in the modified apparatus); assembling the stator assembly and the rotor assembly together, such that: (i) the electrical windings are disposed within the internal cavity of the rotor assembly and are arranged radially inwardly of the plurality of magnets as depicted, (ii) the submersible electric thruster 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the motor and propeller of Dilley with the motor and propeller of Narita for the purpose of making the motor/propeller combination compact (the propeller of Dilley is located outside the nozzle, whereas the propeller of Narita is located inside the nozzle which reduces the length).  The modified apparatus anticipates all the claimed assembly steps, and therefore anticipates the method of manufacture as claimed.


Claims 1, 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Claus (PG Pub US 20170166288 A1) in view of Dilley (US Patent US 3791331 A).

    PNG
    media_image1.png
    777
    699
    media_image1.png
    Greyscale

In Re Claim 1, with reference to the Figures 6 – 9 embodiment only, Claus discloses a method of manufacturing (the disclosed underwater vehicle anticipates a 
However, Claus does not explicitly disclose that the flooded water that is allowed to flood the internal cavity cools the stator.
Nevertheless, the Abstract of Dilley reasonably teaches a motor that deliberately allows water to flood the internal cavity of the motor such that the water comes into 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention that the motor of Claus is designed/manufactured such that water floods the internal cavity as taught by Dilley for the purpose of cooling the stator windings (Column 1, Lines 61 – 63 of Dilley: “object of my invention is to provide a method of opening an electric outboard motor such that the internal electric motor structure is completely exposed to and cooled by the environmental water in which the motor is submerged”).

In Re Claim 5, Claus discloses four arms (13 seen in Figure 4) that extend radially outwardly relative to a base (26 in Figure 8) of the stator.

In Re Claim 16, Claus discloses coupling a nose cone (26 in Figure 8) coupled to a forward end portion of the stator assembly (the designated forward end is to the left of the stator depicted in Figure 9).  Figures 1 and 2 depict where the nozzle (10) is, Figure 1 clearly demonstrates that nose cone is forward of the nozzle.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dilley (US Patent US 3791331 A) in view of Chen (PG Pub US 20070252458 A1).
In Re Claim 1, Dilley discloses a method of manufacturing (the disclosed boat anticipates a method of assembly of its various disclosed parts like the transom and the motor, the method of assembly is necessary to any method of manufacture of the boat; for example the motor 10 is designed/manufactured such that “the motor housing is open to expose the internal electrical motor structure to the environmental water” – see Column 1, Lines 54 – 56) an electrically-operable unmanned marine vehicle (the boat is a marine vehicle; it is electrically operable because it is propelled by an electric motor; unmanned boats are well known in the art), comprising: providing a hull (11) of the marine vehicle (12); manufacturing a water-cooled submersible electric thruster (10 – see the Figure 2 embodiment), including: providing a stator assembly (70, 71, 72, 73) having electrical windings (72, 73); applying a protective barrier directly to the electrical windings such that the barrier covers the electrical windings (Column 6, Line 46 discloses “insulation on the windings”; the insulation reads on a protective barrier as claimed); providing a rotor assembly (60, 54);
connecting a propeller (30) to the rotor assembly such that the propeller is configured to co-rotate with the rotor assembly (Column 4, Lines 5 – 6), wherein the propeller has at least one propeller blade (depicted in Figure 1) configured to generate thrust during operation of the water- cooled submersible electric thruster in water (inherent to an outboard motor of a boat); 
assembling the stator assembly and the rotor assembly together, such that (ii) the water-cooled submersible electric thruster provides a flow passage (109, 110, 111, 112) that is configured to allow an internal cavity (inside space of casing 52) to be flooded with water when the thruster is submerged (as depicted in Figure 1 and Figure 2), 

the electromagnetic force provided by the electrical windings is clearly sufficient to rotate the propeller and propel the marine vehicle in the water because that is the intended function of the outboard motor;
the water-cooled submersible electrical thruster is mounted to the hull of the marine vehicle such that the thrust generated by the thruster translates to movement of the marine vehicle in the water (the outboard motor is a propulsion device for the boat, therefore it is necessarily mounted as claimed).
However, Dilley does not disclose a rotor assembly having a plurality of magnets, the rotor assembly forming an internal cavity with the plurality of magnets, and that the electrical windings are arranged radially inwardly of the plurality of magnets.
Nevertheless, with reference to Figure 4, Chen discloses a method of manufacturing (the disclosed motor anticipates a method of assembly of its various disclosed parts such as the windings 32, rotor 43 and nozzle 2; the method of assembly is necessary to any method of manufacture of motor) a water-proof submersible electric thruster (propeller 42, water-proof stator represented by a combination of 3 and 32, rotor 13a and nozzle 2), including: providing a stator assembly (combination of 3 and 32) having electrical windings (32); applying a protective barrier (3) directly to the electrical windings such that the barrier covers the electrical windings (as depicted – the barrel 3 surrounds the windings); providing a rotor assembly (43 and 4 combined) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the motor and propeller of Dilley with the motor and propeller of Chen for the purpose of providing the ability for the motor to reverse direction and therefore change the direction of thrust.  The modified apparatus anticipates all the claimed assembly steps, and therefore anticipates the method of manufacture as claimed.


Claims 2 – 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Claus (PG Pub US 20170166288 A1) in view of Dilley (US Patent US 3791331 A) and further in view of Aasebo (US Patent 9,676,460 B2).

In Re Claims 2 – 4, Claus does not explicitly disclose a mounting interface as claimed.
Nevertheless, Figure 5 of Aasebo discloses nozzle (12) coupled to the hull (Column 5, Line 4) via a mounting interface (17, 18) of the nozzle.  The mounting interface of the nozzle is located on a radially outer surface of the nozzle (bottom of 17 is on the radially outer surface), and wherein the mounting interface includes a flat surface (top surface of 18 is flat as depicted) and at least one fastener receiver (recesses 20 receive fasteners in the form of connection elements related to termination block 21; connection elements would have to include mating sections of the “corresponding” termination block attached to the hull disclosed in Column 5, Line 3).  The nozzle is coupled to a mounting bracket (Column 5, Lines 3 – 4: “corresponding 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to mount the nozzle of Claus to the hull via a mounting interface and mounting bracket as taught by Aasebo for the purpose of efficiently connecting the nozzle to the vehicle (the mechanical connection incorporates an electric connection as well).

In Re Claim 7, Claus does not explicitly disclose that the nozzle has a hydrofoil shape.
Nevertheless, Figure 3 of Aasebo discloses a nozzle (12) that has a hydrofoil shape depicted in the depicted cross-section portion.  It is configured to accelerate the flow past the propeller because the inlet opening of nozzle (12) to the right in Figure 3 has a larger diameter than the outlet opening of the nozzle (12) to the left of Figure 3.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to form the nozzle of Claus with a hydrofoil shape as taught by Aasebo for the purpose of streamlining the flow through the nozzle.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Claus (PG Pub US 20170166288 A1) in view of Dilley (US Patent US 3791331 A) and further in view of Uroshevich (US Patent 3,885,516 A).

In Re Claim 6, Claus does not disclose that the arms have a hydrofoil shape.
Nevertheless, Uroshevich disclose a nozzle (84) having radial support arms (100) having a hydrofoil shape (Column 3, Line 18: “radial airfoil vanes”; an airfoil reads on a hydrofoil shape).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to form the arms of Claus as an airfoil shape as taught by Uroshevich for the purpose of removing the swirl component of velocity from the flow generated by the propeller.

In Re Claim 7, Claus does not explicitly disclose that the nozzle has a hydrofoil shape.
Nevertheless, Uroshevich disclose a nozzle (68, having portions 70 and 84) that has a hydrofoil shape (as depicted in Figure 2, see also Column 3, Line 3: “84 has an airfoil shape”, an airfoil reads on a hydrofoil shape) that is configured to accelerate the flow past the propeller because the inlet opening of shroud (68) to the left in Figure 2 has a larger diameter than the outlet opening of the shroud to the right of Figure 2.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to form the nozzle of Claus with a .


Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Claus (PG Pub US 20170166288 A1) in view of Dilley (US Patent US 3791331 A) and further in view of Porcher (PG Pub US 20150145351 A1).

In Re Claim 8, Dilley reasonably teaches that the protective barrier (the insulation of the windings 72 and 73 disclosed in Column 6, Line 46: “insulation on the windings”) makes direct contact with the windings (since the insulation is on the windings) and is configured to make direct contact with the flooded water (Column 4, Lines 52 – 53: “environmental water flows in direct contact with the field windings”) in the internal cavity (inside 52)  to thereby prevent the flooded water from contacting the electrical windings when the thruster is submerged (since the windings are insulated).  Claus also reasonably teaches that the protective barrier (the potting compound that encapsulates the stator) makes direct contact with the windings (since it encapsulates the windings as well) and is configured to make direct contact with the flooded water (since the encapsulation functions as protection against the corrosive marine environment – see paragraph [0020]) in the internal cavity to thereby prevent the flooded water from contacting the electrical windings when the thruster is submerged (water enters the internal cavity when submerged).  Although Claus and Dilley discloses completely 
Nevertheless, Porcher discloses a method of encapsulating a stator and windings (10, see paragraph [0060]: “teeth directed toward the air gap, defining between them the notches receiving the winding of the machine”) by a applying a potting compound (paragraph [0062]: “pouring the resin”).  The encapsulation is done without enclosing any air cavities as disclosed in paragraph [0086]: “The resin is poured hot, the stator preferably being placed in a vacuum bell which facilitates the evacuation of the air bubbles contained in the resin”.  Since the air bubbles are evacuated, there is no air cavity enclosed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to encapsulate the windings of Claus in a manner that does not enclose any air cavities and creates a homogenous coating as taught by Porcher for the purpose of preempting corona discharges in the trapped air that could lead to breakdown of the insulation.

In Re Claim 12, paragraph [0086] of Porcher discloses that the stator is placed in a vacuum during the encapsulation for the purpose of removing air bubbles, which reads on vacuum degassing as claimed.


Claims 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Claus (PG Pub US 20170166288 A1) in view of Dilley (US Patent US 3791331 A) and further in view of Sigmund (Foreign Patent GB 438,867 provided in applicant’s IDS).

In Re Claim 9, Claus does not disclose that the protective barrier is a plastic coating.
Nevertheless Sigmund discloses a protective barrier (10) formed completely of plastic material (Page 1, Column 2, Lines 36 - 38: “The insulating mass may CONSIST of casting material.... such as “Bakelite” and the like”, Bakelite is a plastic material - for evidence thereof see for example https://en.wikipedia.org/wiki/Bakelite).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to form the potting compound of Claus from Bakelite (which is a plastic material) as taught by Sigmund because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).

In Re Claim 10, Page 1, Column 2, Lines 46 - 49 of Sigmund discloses that the coating is treated with agents to achieve the necessary plastic condition, and plasticizers can have epoxy. Epoxy coatings are well known (“dipped” is a product by process limitation that does not patentably distinguish over the prior art – see MPEP 2113). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate epoxy into (or as) the 

In Re Claim 11, “overmolded” is a product by process limitation which does not patentably distinguish over the prior art (see MPEP 2113).  The plastic coating of Sigmund therefore meets the limitations of the claim.


Claims 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Claus (PG Pub US 20170166288 A1) in view of Dilley (US Patent US 3791331 A) and further in view of Nogami (PG Pub US 20110027075 A1).
In Re Claim 13, there is clearly a gap between the stator and rotor of Claus to enable the rotor to rotate.  This gap inherently allows water to seep into it and reach the internal cavity.  However, this gap axially, therefore it does not extend radially inwardly as claimed.
Nevertheless, Nogami discloses a motor comprising a rotor (12), a stator (17), and a gap (30) between the rotor and the base (18) to which the stator is fixed.  This gap (30) reads on a flow passage extending radially inwards between the stator (base 18) and the rotor (12).  Since the modified apparatus would be submerged, this flow passage allows water to flow into the internal cavity.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the stator mount of Claus to incorporate a base such that a radially extending gap is created between the base of the stator and the rotor as taught by Nogami for the purpose of preventing large debris from entering the inner cavity (Nogami - paragraph [0032]: “dustproof mechanism”).

In Re Claim 14, Nogami discloses that the flow passage is formed between an axial end portion (12b) of a hub (12a) of the propeller (13) and an adjacent portion (18a) of a base (18) of the stator assembly.

In Re Claim 15, Figure 2 of Nogami depicts that the axial end portion of the hub and the adjacent portion of the base of the stator assembly each have axially extending projections (tapered portions 12c and 18c respectively) that radially overlap with each other as depicted to form the flow passage with a tortuous path (paragraph [0032]: “labyrinth structure defined by the gap structure 30”) that is configured to restrict the ingress of debris into the internal cavity (inherent to a labyrinth structure, see paragraph [0032] of Nogami: “dustproof mechanism”).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746